 



Exhibit 10.5
November 14, 2007
PERSONAL AND CONFIDENTIAL
Ms. Kei Tolliver, VP, Business Development & Company Operation
4520 East West Highway, 3rd Floor
Bethesda, Maryland 20814
     Re:     Amendment to Employment Agreement
Dear Ms. Tolliver:
     This letter will reflect the agreement between you and Sucampo
Pharmaceuticals, Inc. (the “Company”) upon certain amendments to the terms of
the Employment Agreement between you and the Company dated June 16, 2006.
     Effective as of the first payroll period in June 2007, your Base Salary has
been increased to the annual rate of $124,000. In addition, effective
immediately, your Compensation Upon Severance in the event the Company
terminates (or elects not to renew) your Employment Agreement “without cause,”
or upon disability pursuant to Section 4.2 of the Agreement, or in the event you
terminate the Agreement for “good reason” has been altered to increase your
lump-sum severance to a payment equal to six (6) months of your then-current
base salary. Your Compensation Upon Severance has also been altered to extend
the period for which you are entitled to receive reimbursement for the cost of
continued health insurance coverage to a maximum of six (6) months after
termination.
     Consistent with the requirements for modification set forth in Section 6.3
of the Employment Agreement, this letter will document the mutual agreement
between you and the Company to amend (1) Section 3.1(a) of your Employment
Agreement to reflect the foregoing increase in Base Salary, (2)
Section 4.4(a)(iii) of that agreement to reflect the foregoing increase in your
Compensation Upon Severance, and (3) Section 4.1(a) of that agreement to alter
the definition of “Benefit Period” to mean “six (6) month period” rather than
“two (2) month period.”
     The foregoing are the only changes to the terms of the Employment Agreement
to be made at this time. Please indicate your agreement to these modifications
of the Employment Agreement by countersigning the enclosed copy of this letter
in the space provided below and returning the same to me for the Company’s
files.
     Thank you for your cooperation.

            Sincerely,
      /s/ RYUJI UENO       Ryuji Ueno, M.D., Ph.D      President     

Acknowledged and accepted this 5th day of December, 2007.

                /s/ KEI TOLLIVER       Kei Tolliver             

 